DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2021 has been entered. Claims 1-4, 6-19, 21-25, 27-30, 32-45, 47-51, and 59-62 are pending. 
Claim Objections
Claims 3-4 and 37-38 are objected to because of the following informalities:  
In claim 3: “the episode was associated with the condition of the user” should be corrected to -- the episode was associated with the thermal dysregulation condition of the user
In claim 37: “identifying” should be corrected to --identify--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7, 27, 32-33, 59, and 61 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Garetz (US PGPub 2010/0204764).
Regarding claim 1, Garetz teaches a method of operating a haptic actuator (see abstract), the method comprising: 
detecting one or more physiological states of a user based on one or more autonomic physiological inputs (see paragraphs 20 and 23, the system determines the state of the user through sensors), wherein the one or more physiological inputs include at least one selected from the group of skin temperature (see paragraph 20, temperature sensor used to determine skin temp); 
comparing the one or more physiological states of the user to one or more predetermined activation parameters to determine if an episode of a thermal dysregulation condition of the user is occurring (see paragraphs 23-24, skin temperature compared to predetermined amount within a time period to determine if a hotflash is occurring if the values exceed preset values); and 
upon determining the episode of the thermal dysregulation condition is occurring, activating a haptic actuator to provide thermal and/or physical sensations to the user to 
Regarding claim 6, Garetz further teaches wherein the one or more predetermined activation parameters are set to an initial setting based on thermal dysregulation of the user (see paragraphs 23 and 28, a preset temperature of 35 degrees Celsius is set to identify a hot flash episode).
Regarding claim 7, Garetz further teaches wherein the thermal dysregulation condition is hot flashes (see paragraph 25).
Regarding claim 27, Garetz teaches a haptic actuator (see abstract and Fig. 1) comprising: one or more thermal and/or physical actuators configured to apply thermal and/or physical stimulation to a user; and a controller operatively coupled to the one or more thermal and/or physical actuators (see paragraphs 20 and 23, the system determines the state of the user through sensors), wherein the controller (Fig. 1, 16) is configured to: detect one or more physiological states of a user based on one or more physiological inputs, wherein the one or more physiological inputs include skin temperature (see paragraph 20, temperature sensor used to determine skin temp); compare the one or more physiological states of the user to one or more predetermined activation parameters to determine if an episode of a thermal dysregulation condition of the user is occurring (see paragraphs 23-24, skin temperature compared to predetermined amount within a time period to determine if a hotflash is occurring if the values exceed preset values); and upon determining the episode of the thermal dysregulation condition is occurring, activate the one or more thermal and/or physical 
Regarding claim 32, Garetz further teaches wherein the one or more predetermined activation parameters are set to an initial setting based on thermal dysregulation of the user (see paragraphs 23 and 28, a preset temperature of 35 degrees Celsius is set to identify a hot flash episode).
Regarding claim 33, Garetz further teaches wherein the thermal dysregulation condition is hot flashes (see paragraph 25).
Regarding claim 59, Garetz further teaches wherein comparing the one or more physiological states of the user to one or more predetermined activation parameters includes determining if one or more of the physiological states of the user exceeds a physiological threshold (see paragraphs 21 and 23, the skin temperature or humidity is compared to a predetermined threshold to detect a hotflash).
Regarding claim 61, Garetz further teaches wherein comparing the one or more physiological states of the user to one or more predetermined activation parameters includes determining if one or more of the physiological states of the user exceeds a physiological threshold (see paragraphs 21 and 23, the skin temperature or humidity is compared to a predetermined threshold to detect a hotflash).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10-13, 15, 28, 36-39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Garetz (US PGPub 2010/0204764) in view of deCharms et al. (US PGPub 2016005320).
Regarding claim 2, Garetz teaches all previous elements of the claim as stated above. Garetz does not teach updating one or more operating parameters of the haptic actuator during symptom relief in response to input from the user to provide a desired amount of symptom relief. 
However, deCharms teaches an analogous method of providing symptom relief to a user (see paragraph 28, the user may use the training module to decrease their pain through engaging in specific mental exercises) wherein the method includes updating one or more operating parameters of the haptic actuator during symptom relief in response to input from the user to provide a desired amount of symptom relief (see paragraph 32-35, the user inputs assessments of their experience, the assessments are input into the controller to determine what happens next).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Garetz to include a step of updating the operating parameters in reponse to user input, as taught by deCharms, for the purpose of tailoring the relief provided to the user’s specific needs. 
Regarding claim 10, Garetz teaches a method of operating a haptic actuator (see abstract), the method comprising:
Activating a haptic actuator to provide thermal and/or physical sensations to a user to provide symptom relief, as perceived by the user, for a thermal dysregulation condition of the user during a treatment session (see paragraph 25, the vest provides cooling to the user to relieve hot flash symptoms);
Garetz does not teach determining if the haptic actuator provided a desired amount of symptom relief to the user based on input received from the user after the treatment session ends; and updating one or more operating parameters of the haptic actuator if the haptic actuator did not provide the desired amount of symptom relief to the user.
However, deCharms teaches an analogous method of providing symptom relief to a user (see paragraph 28, the user may use the training module to decrease their pain through engaging in specific mental exercises) wherein the method includes determining if the exercise provided a desired amount of symptom relief to the user based on input received from the user after the treatment session ends (see paragraphs 32 and 190-191, the user may rate their success with the exercise after it has been completed, the success being the level of relief they experienced); and updating one or more operating parameters of the system if the haptic 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Garetz to include a step of determining if the system provided a desired amount of symptom relief, and updating the operating parameters based on the input, as taught by deCharms, for the purpose of tailoring the relief to the user, as people may perceive the treatment differently or the user may need more relief under certain conditions.
Regarding claim 11, Garetz, as modified, teaches all limitations of claim 10 and further teaches identifying the thermal dysregulation condition of the user (see paragraphs 23-24, skin temperature compared to predetermined amount within a time period to determine if a hot flash is occurring if the values exceed preset values, hot flashes being a thermal dysregulation event).
Regarding claim 12 Garetz, as modified, teaches all limitations of claim 11 and further teaches setting the one or more operating parameters to an initial setting based on the identified thermal dysregulation condition of the user (see paragraphs 23 and 28, a preset temperature of 35 degrees Celsius is set to identify a hot flash episode).
Regarding claim 13, Garetz teaches all previous elements of the claim as stated above. Garetz does not teach presenting one or more suggested updates to the one or more operating parameters based on the thermal dysregulation condition of the user when it is determined that the haptic actuator did not provide the desired amount of symptom relief to the user.
However, deCharms teaches an analogous method of providing symptom relief to a user (see paragraph 28, the user may use the training module to decrease their pain through engaging in specific mental exercises) wherein the method comprises the step of presenting one or more suggested updates to the one or more operating parameters based on the thermal dysregulation condition of the user when it is determined that the haptic actuator did not provide the desired amount of symptom relief to the user (see paragraphs 32 and 3, the user inputs their assessment of their experience and, subsequently, the computing device may present a next stimulus to be provided, see also paragraph 40, the assessment and presentation may be performed after each trial).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Garetz to include a step of determining if the system provided a desired amount of symptom relief, and presenting one or more operating parameters, as taught by deCharms, for the purpose of tailoring the relief to the user, as people may perceive the treatment differently or the user may need more relief under certain conditions.
Regarding claim 15 Garetz, as modified, teaches all limitations of claim 10 and further teaches wherein the thermal dysregulation condition is hot flashes (see paragraph 25).
Regarding claim 28, Garetz teaches all previous elements of the claim as stated above. Garetz does not teach wherein the controller is configured to update one or more operating parameters of the haptic actuator during symptom relief in response to input from the user to provide a desired amount of symptom relief. 
However, deCharms teaches an analogous method of providing symptom relief to a user (see paragraph 28, the user may use the training module to decrease their pain through engaging in specific mental exercises) wherein the controller is configured to update one or more operating parameters of the haptic actuator during symptom relief in response to input from the user to provide a desired amount of symptom relief (see paragraph 32-35, the user inputs assessments of their experience, the assessments are input into the controller to determine what happens next).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the controller of Garetz to update the operating parameters in reponse to user input, as taught by deCharms, for the purpose of tailoring the relief provided to the user’s specific needs. 
Regarding claim 36, Garetz teaches a haptic actuator (see abstract and Fig. 1) comprising: one or more thermal and/or physical actuators configured to apply thermal and/or physical stimulation to a user; and a controller (Fig. 1, 16) operatively coupled to the one or more thermal and/or physical actuators, (see paragraph 25) wherein the controller is configured to: activate a haptic actuator to provide thermal and/or physical sensations to a user to provide symptom relief, as perceived by the user, for a thermal dysregulation condition of the user during a treatment session (see paragraph 25, the vest provides cooling to the user to relieve hot flash symptoms);
Garetz does not teach determining if the haptic actuator provided a desired amount of symptom relief to the user based on input received from the user after the treatment session 
However, deCharms teaches an analogous method of providing symptom relief to a user (see paragraph 28, the user may use the training module to decrease their pain through engaging in specific mental exercises) wherein the method includes determining if the exercise provided a desired amount of symptom relief to the user based on input received from the user after the treatment session ends (see paragraphs 32 and 190-191, the user may rate their success with the exercise after it has been completed, the success being the level of relief they experienced); and updating one or more operating parameters of the system if the haptic actuator did not provide the desired amount of symptom relief to the user (see paragraph 191, the software and system uses the user input to alter the exercises presented in the future).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Garetz to include a step of determining if the system provided a desired amount of symptom relief, and updating the operating parameters based on the input, as taught by deCharms, for the purpose of tailoring the relief to the user, as people may perceive the treatment differently or the user may need more relief under certain conditions.
Regarding claim 37, Garetz teaches all previous elements of the claim as stated above, and further teaches wherein the controller is configured to indentify the thermal dysregulation condition of the user (see paragraph 25, controller detects hot flashes).
Regarding claim 38, Garetz teaches all previous elements of the claim as stated above, and further teaches wherein the one or more predetermined activation parameters are set to 
Regarding claim 39, Garetz teaches all previous elements of the claim as stated above. Garetz does not teach wherein the controller is configured to present one or more suggested updates to the one or more operating parameters based on the thermal dysregulation condition of the user when it is determined that the haptic actuator did not provide the desired amount of symptom relief to the user.
However, deCharms teaches an analogous method of providing symptom relief to a user (see paragraph 28, the user may use the training module to decrease their pain through engaging in specific mental exercises) wherein the controller is configured to present one or more suggested updates to the one or more operating parameters based on the thermal dysregulation condition of the user when it is determined that the haptic actuator did not provide the desired amount of symptom relief to the user (see paragraphs 32 and 3, the user inputs their assessment of their experience and, subsequently, the computing device may present a next stimulus to be provided, see also paragraph 40, the assessment and presentation may be performed after each trial).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Garetz to include a step of determining if the system provided a desired amount of symptom relief, and presenting one or more operating parameters, as taught by deCharms, for the purpose of tailoring the relief to the user, as people may perceive the treatment differently or the user may need more relief under certain conditions.
Regarding claim 41, Garetz teaches all previous elements of the claim as stated above, and further teaches wherein the thermal dysregulation condition is hot flashes (see paragraph 25).
Claims 3-4 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Garetz (US PGPub 2010/0204764) in view of Liao et al. (US PGPub 2014/0206945).
Regarding claim 3, Garetz teaches all previous elements of the claim as stated above. Garetz does not teach confirming with the user that the episode was associated with the condition of the user, and updating the one or more predetermined activation parameters based at least partly on the one or more physiological states of the user and whether or not the episode was associated with the condition of the user.
However, Liao teaches an analogous method of operating a haptic actuator to provide relief to a user (see paragraph 4 and Fig. 3) wherein the method involves the step of confirming with the user that the episode was associated with the condition of the user (see paragraph 86, the device receives input from the user that a depression event occurred) and updating the one or more predetermined activation parameters based at least partly on the one or more physiological states of the user and whether or not the episode was associated with the condition of the user (see paragraph 88, the user input is used to adjust the parameters of the device for future actuations).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing fate of the invention, to modify the method of Garetz to include a step of confirming with the user that the episode was associated with the condition of the user and updating the parameters based on the confirmation, as taught by Liao, for the purpose of 
Regarding claim 4, Garetz, as modified by Liao, teaches all elements of claim 3 as stated above, and further teaches wherein the one or more predetermined activation parameters are updated using a reinforcement learning protocol (see paragraph 88 of Liao, the parameters for determining activation are adjusted based on the user input, this adjustment being done with a reinforcement learning protocol as it is adjusting based on maximizing agreement between episode onset, in modifying Garetz, the parameters would be the sensor measurements and the episode would be thermal dysregulation episode).
Regarding claim 29, Garetz teaches all previous elements of the claim as stated above. Garetz does not teach wherein the controller is configured to confirm with the user that the episode was associated with the condition of the user, and updating the one or more predetermined activation parameters based at least partly on the one or more physiological states of the user and whether or not the episode was associated with the thermal condition of the user.
However, Liao teaches an analogous method of operating a haptic actuator to provide relief to a user (see paragraph 4 and Fig. 3) wherein the controller is configured to confirm with the user that the episode was associated with the condition of the user (see paragraph 86, the device receives input from the user that a depression event occurred) and updating the one or more predetermined activation parameters based at least partly on the one or more physiological states of the user and whether or not the episode was associated with the 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing fate of the invention, to modify the controller of Garetz to confirm with the user that the episode was associated with the condition of the user and updating the parameters based on the confirmation, as taught by Liao, for the purpose of better optimizing the operation mode of the device to provide relief when needed during an actual thermal dysregulation episode. 
Regarding claim 30, Garetz, as modified by Liao, teaches all elements of claim 3 as stated above, and further teaches wherein the one or more predetermined activation parameters are updated using a reinforcement learning protocol (see paragraph 88 of Liao, the parameters for determining activation are adjusted based on the user input, this adjustment being done with a reinforcement learning protocol as it is adjusting based on maximizing agreement between episode onset, in modifying Garetz, the parameters would be the sensor measurements and the episode would be thermal dysregulation episode).
Claims 8-9 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable Garetz (US PGPub 2010/0204764) in view of McLendon et al. (US 10,878,691).
Regarding claim 8, Garetz teaches all previous elements of the claim as stated above. Garetz does not teach recording information related to activation of the haptic actuator to create an event log, wherein the information includes at least one selected from the group of a timestamp, one or more operating parameters of the haptic actuator, and one or more states of the user.
However, McLendon teaches an analogous method of detecting and analyzing activation in response to a condition of a user (see abstract, McLendon teaches detecting migraine events and alerting the user) wherein the method includes recording information to activation of the haptic actuator to create an event log (see Fig. 3b, step of “record migraine event records”) wherein the information includes at least one selected from the group of a timestamp and the one or more physiological states of the user (see col. 10, lines 35-48, the log collects day and time data as well as data about the user’s state such as if they’re on their menstrual cycle, the device also collects sensor signals such as heart rate sensor signals, see col. 3, lines 55-63) .
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Garetz to include the step of creating an event log with time data and physiological data about the user, as taught by McLendon, for the purpose of using the data to predict when the user might be experiencing an episode and need relief (see col. 11, lines 10-26, data input into predictive model to predict an event).
Regarding claim 9, Garetz, as modified, teaches all previous elements of claim 8 as stated above and further teaches transmitting the information to a remotely located database that includes the log of events associated with the condition of the user (see Fig. 16 of Garetz, data is collected on remotely located laptop, as modified by McLendon, the information in the event log would be sent to the laptop as well as McLendon teaches sending the information to a remotely located database, see Fig. 3b of McLendon).
Regarding claim 34, Garetz teaches all previous elements of the claim as stated above. Garetz does wherein the controller is configured to record information related to activation of 
However, McLendon teaches an analogous method of detecting and analyzing activation in response to a condition of a user (see abstract, McLendon teaches detecting migraine events and alerting the user) wherein the controller is configured to record information to activation of the haptic actuator to create an event log (see Fig. 3b, step of “record migraine event records”) wherein the information includes at least one selected from the group of a timestamp and the one or more physiological states of the user (see col. 10, lines 35-48, the log collects day and time data as well as data about the user’s state such as if they’re on their menstrual cycle, the device also collects sensor signals such as heart rate sensor signals, see col. 3, lines 55-63) .
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Garetz to include the step of creating an event log with time data and physiological data about the user, as taught by McLendon, for the purpose of using the data to predict when the user might be experiencing an episode and need relief (see col. 11, lines 10-26, data input into predictive model to predict an event).
Regarding claim 35, Garetz, as modified, teaches all previous elements of claim 8 as stated above and further teaches transmitting the information to a remotely located database that includes the log of events associated with the condition of the user (see Fig. 16 of Garetz, data is collected on remotely located laptop, as modified by McLendon, the information in the .
Claims 14 and 40 is rejected under 35 U.S.C. 103 as being unpatentable over Garetz (US PGPub 2010/0204764) in view of deCharms et al. (US PGPub 2016005320) as applied to claim 10 above, and further in view of Lee (WO 2019/043482).
Regarding claim 14, Garetz teaches all previous elements of the claim as stated above. Garetz does not teach wherein updating the one or more operating parameters is done manually when it is determined that the haptic actuator did not provide the desired amount of symptom relief to the user.
However, Lee teaches an analogous method for operating a haptic actuator (see abstract) wherein the method includes updating the one or more operating parameters is done manually when it is determined that the haptic actuator did not provide the desired amount of symptom relief to the user (see Fig. 6; see page 8, lines 26-20, the user can manually turn on/off thermoelectric units at any time using the GUI).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Garetz to include the step of allowing the user to manually update one or more operating parameters, as taught by Lee, for the purpose of allowing the user to adjust the settings themselves if they are not experiencing relief. 
Regarding claim 40, Garetz teaches all previous elements of the claim as stated above. Garetz does not teach the controller is configured to manually adjust the one or more operating 
However, Lee teaches an analogous method for operating a haptic actuator (see abstract) wherein the controller allows manual updating of the one or more operating parameters is done manually when it is determined that the haptic actuator did not provide the desired amount of symptom relief to the user (see Fig. 6; see page 8, lines 26-20, the user can manually turn on/off thermoelectric units at any time using the GUI).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Garetz to include the step of allowing the user to manually update one or more operating parameters, as taught by Lee, for the purpose of allowing the user to adjust the settings themselves if they are not experiencing relief. 
Claims 16, 25, 42, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Garetz (US PGPub 2010/0204764) in view of Liao et al. (US PGPub 2014/0206945), and further in view of McLendon et al. (US 10,878,691).
Regarding claim 16, Garetz teaches a method of operating a haptic actuator (see abstract), the method comprising:
Activating a haptic actuator multiple times to provide thermal and/or physical sensations to a user to provide symptom relief, as perceived by the user, for a thermal dysregulation condition of the user (see paragraph 25, the vest provides cooling to the user to relieve hot flash symptoms; see paragraph 29, the hot flash detection and cooling cycle can run multiple times);
Garetz does not teach confirming that an activation of the multiple activation of the haptic actuator was associated with the thermal dysregulation.
However, Liao teaches an analogous method of operating a haptic actuator to provide relief to a user (see paragraph 4 and Fig. 3) wherein the method involves the step of confirming with the user that activation of the device was associated with a condition(see paragraph 86, the device activates, providing an indication of depression, and the user agrees or disagrees).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing fate of the invention, to modify the method of Garetz to include a step of confirming with the user that the activation was associated with the thermal dysregulation of the user, as taught by Liao, for the purpose of better optimizing the operation mode of the device to provide relief when needed during an actual thermal dysregulation episode. 
Garetz further does not teach upon confirming the activation of the haptic actuator was associated with the thermal dysregulation, recording information related to activation of the haptic actuator to create an event log associated with the thermal dysregulation condition, wherein the information includes at least a timestamp of the activation of the haptic actuator.
However, McLendon teaches an analogous method of detecting and analyzing activation in response to a condition of a user (see abstract, McLendon teaches detecting migraine events and alerting the user) wherein the method includes recording information related to the activation of the haptic actuator to create an event log (see Fig. 3b, step of “record migraine event records”) wherein the information includes at least a timestamp of the activation of the haptic actuator (see col. 10, lines 35-48, the log collects day and time data of the activation or indication of the episode) .
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Garetz to include the step of creating an event log with time data of activation, as taught by McLendon, for the purpose of using the data to predict when the user might be experiencing an episode and need relief (see col. 11, lines 10-26, data input into predictive model to predict an event).
Regarding claim 25, Garetz further teaches wherein the thermal dysregulation condition is hot flashes (see paragraph 25).
Regarding claim 42, Garetz teaches a haptic actuator (see abstract and Fig. 1) comprising: one or more thermal and/or physical actuators configured to apply thermal and/or physical stimulation to a user; and a controller (Fig. 1, 16) operatively coupled to the one or more thermal and/or physical actuators, (see paragraph 25) wherein the controller is configured to:
Activate the one or more thermal and/or physical actuators multiple times to provide thermal and/or physical sensations to a user to provide symptom relief, as perceived by the user, for a thermal dysregulation condition of the user (see paragraph 25, the vest provides cooling to the user to relieve hot flash symptoms; see paragraph 29, the hot flash detection and cooling cycle can run multiple times);
Garetz does not teach confirming that an activation of the multiple activation of the haptic actuator was associated with the thermal dysregulation.
However, Liao teaches an analogous method of operating a haptic actuator to provide relief to a user (see paragraph 4 and Fig. 3) wherein the method involves the step of confirming 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing fate of the invention, to modify the method of Garetz to include a step of confirming with the user that the activation was associated with the thermal dysregulation of the user, as taught by Liao, for the purpose of better optimizing the operation mode of the device to provide relief when needed during an actual thermal dysregulation episode. 
Garetz further does not teach upon confirming the activation of the haptic actuator was associated with the thermal dysregulation, recording information related to activation of the haptic actuator to create an event log associated with the thermal dysregulation condition, wherein the information includes at least a timestamp of the activation of the haptic actuator.
However, McLendon teaches an analogous method of detecting and analyzing activation in response to a condition of a user (see abstract, McLendon teaches detecting migraine events and alerting the user) wherein the method includes recording information related to the activation of the haptic actuator to create an event log (see Fig. 3b, step of “record migraine event records”) wherein the information includes at least a timestamp of the activation of the haptic actuator (see col. 10, lines 35-48, the log collects day and time data of the activation or indication of the episode) .
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Garetz to include the step of creating an event log with time data of activation, as taught by McLendon, for the purpose of 
Regarding claim 51, Garetz further teaches wherein the thermal dysregulation condition is hot flashes (see paragraph 25)
Claims 17-19, 21-23, 43-45, and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Garetz (US PGPub 2010/0204764) in view of Liao et al. (US PGPub 2014/0206945), and further in view of McLendon et al. (US 10,878,691) as applied to claim 16 above, and further in view of deCharms et al. (US PGPub 2016005320)
Regarding claim 17, Garetz, as modified, teaches all previous elements of the claim as stated above. Garetz does not teach updating one or more operating parameters of the haptic actuator during symptom relief in response to input from the user to provide a desired amount of symptom relief.
However, deCharms teaches an analogous method of providing symptom relief to a user (see paragraph 28, the user may use the training module to decrease their pain through engaging in specific mental exercises) wherein the method includes determining if the exercise provided a desired amount of symptom relief to the user based on input received from the user after the treatment session ends (see paragraphs 32 and 190-191, the user may rate their success with the exercise after it has been completed, the success being the level of relief they experienced); and updating one or more operating parameters of the system if the haptic actuator did not provide the desired amount of symptom relief to the user (see paragraph 191, the software and system uses the user input to alter the exercises presented in the future).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Garetz to include a step of determining if the system provided a desired amount of symptom relief, and updating the operating parameters based on the input, as taught by deCharms, for the purpose of tailoring the relief to the user, as people may perceive the treatment differently or the user may need more relief under certain conditions.
Regarding claim 18, Garetz, as modified, teaches all previous elements of claim 17 as stated above and further teaches wherein the information includes the updated one or more operating parameters of the haptic actuator (see McLendon col. 10, lines 35-48, the log collects all data associated with in event, in modifying Garetz, as modified by deCharms, the updated parameters would be data associated with the event of a thermal dysregulation episode).
Regarding claim 19, Garetz, as modified, teaches all previous elements of claim 17 as stated above and further teaches the information includes the one or more operating parameters of the haptic actuator before being updated (see McLendon col. 10, lines 35-48, the log collects all data associated with in event, in modifying Garetz, as modified by deCharms, the updated parameters would be data associated with the event of a thermal dysregulation episode, the data of the previous parameters would be logged as well since McLendon teaches logging all event data).
Regarding claim 21, Garetz, as modified, teaches all previous elements of claim 17 as stated above and further teaches wherein the information includes the one or more operating parameters of the haptic actuator (see McLendon col. 10, lines 35-48, the log collects all data 
Regarding claim 22, Garetz, as modified, teaches all previous elements of claim 17 as stated above and further teaches wherein the information includes the one or more physiological states of the user (see McLendon col. 10, lines 35-48, the log collects all data associated with in event, including the user’s physiological state, in modifying Garetz, the physiological data associated with the event of a thermal dysregulation episode would be the user’s temperature)).
Regarding claim 23, Garetz, as modified, teaches all previous elements of claim 8 as stated above and further teaches transmitting the information to a remotely located database that includes the log of events associated with the thermal dysregulation condition of the user (see Fig. 16 of Garetz, data is collected on remotely located laptop, as modified by McLendon, the information in the event log would be sent to the laptop as well as McLendon teaches sending the information to a remotely located database, see Fig. 3b of McLendon).
Regarding claim 43, Garetz, as modified, teaches all previous elements of the claim as stated above. Garetz does not teach wherein the controller is configured to update one or more operating parameters of the haptic actuator during symptom relief in response to input from the user to provide a desired amount of symptom relief.
However, deCharms teaches an analogous method of providing symptom relief to a user (see paragraph 28, the user may use the training module to decrease their pain through engaging in specific mental exercises) wherein the controller is configured to determine if the exercise provided a desired amount of symptom relief to the user based on input received from 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Garetz to include a step of determining if the system provided a desired amount of symptom relief, and updating the operating parameters based on the input, as taught by deCharms, for the purpose of tailoring the relief to the user, as people may perceive the treatment differently or the user may need more relief under certain conditions.
Regarding claim 44, Garetz, as modified, teaches all previous elements of claim 17 as stated above and further teaches wherein the information includes the updated one or more operating parameters of the haptic actuator (see McLendon col. 10, lines 35-48, the log collects all data associated with in event, in modifying Garetz, as modified by deCharms, the updated parameters would be data associated with the event of a thermal dysregulation episode).
Regarding claim 45, Garetz, as modified, teaches all previous elements of claim 17 as stated above and further teaches the information includes the one or more operating parameters of the haptic actuator before being updated (see McLendon col. 10, lines 35-48, the log collects all data associated with in event, in modifying Garetz, as modified by deCharms, the updated parameters would be data associated with the event of a thermal dysregulation 
Regarding claim 47, Garetz, as modified, teaches all previous elements of claim 17 as stated above and further teaches wherein the information includes the one or more operating parameters of the haptic actuator (see McLendon col. 10, lines 35-48, the log collects all data associated with in event, in modifying Garetz, as modified by deCharms, the operating parameters would be data associated with the event of a thermal dysregulation episode).
Regarding claim 48, Garetz, as modified, teaches all previous elements of claim 17 as stated above and further teaches wherein the information includes the one or more physiological states of the user (see McLendon col. 10, lines 35-48, the log collects all data associated with in event, including the user’s physiological state, in modifying Garetz, the physiological data associated with the event of a thermal dysregulation episode would be the user’s temperature)).
Regarding claim 49, Garetz, as modified, teaches all previous elements of claim 8 as stated above and further teaches transmitting the information to a remotely located database that includes the log of events associated with the thermal dysregulation condition of the user (see Fig. 16 of Garetz, data is collected on remotely located laptop, as modified by McLendon, the information in the event log would be sent to the laptop as well as McLendon teaches sending the information to a remotely located database, see Fig. 3b of McLendon).
Claims 24 and 50 are rejected under 35 U.S.C. 103 as being unpatentable Garetz (US PGPub 2010/0204764) in view of Liao et al. (US PGPub 2014/0206945), and further in view of McLendon et al. (US 10,878,691) as applied to claim 16 above, and further in view of Dematio et al. (US PGPub 2014/0207032).
Regarding claim 24, Garetz, as modified teaches all previous elements of the claim as stated above. Garetz does not explicitly teach wherein recording the information includes recording the information in a local memory of the haptic actuator. 
However, Dematio teaches an analogous haptic actuator that records information (see abstract) wherein recording the information includes recording the information in a local memory of the haptic actuator (see paragraph 36).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Garetz with the teachings of Dematio because Dematio teaches such a configuration is well known in electronics with computing environments (see Dematio paragraph 36).
Regarding claim 50, Garetz teaches all previous elements of the claim as stated above. Garetz does not explicitly teach wherein the controller is configured to record the information in a local memory of the haptic actuator. 
However, Dematio teaches an analogous haptic actuator that records information (see abstract) wherein the controller is configured to record the information in a local memory of the haptic actuator (see paragraph 36).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Garetz with the teachings of Dematio because Dematio teaches such a configuration is well known in electronics with computing environments (see Dematio paragraph 36).
Claims 60 and 62 are rejected under 35 U.S.C. 103 as being unpatentable Garetz (US PGPub 2010/0204764) in view of McKlarney (US PGPub 2013/0036549).
Regarding claim 60, Garetz teaches all previous elements of the claim as stated above. Garetz does not teach wherein the one or more physiological inputs include skin conductance, wherein comparing the one or more physiological states of the user to one or more predetermined activation parameters includes determining if the skin conductance exceeds a threshold skin conductance.
However, McKlarney teaches an analogous method of relieving the effect of hot flashes (see abstract) wherein the method includes detecting one or more physiological inputs including skin conductance (see paragraph 17) and comparing the one or more physiological states of the user to one or more predetermined activation parameters includes determining if the skin conductance exceeds a threshold skin conductance (see paragraph 26, cooling activated when skin conductance is above a threshold, indicating a hot flash is occurring).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Garetz to use skin conductance is a parameter for activation, as taught by McKlarney, because both Garetz and McKlarney teach skin conductance is an indicator of hot flashes (see paragraph 17 of McKlarney and paragraph 11 of Garetz).
Regarding claim 62, Garetz teaches all previous elements of the claim as stated above. Garetz does not teach wherein the one or more physiological inputs include skin conductance, wherein comparing the one or more physiological states of the user to one or more 
However, McKlarney teaches an analogous method of relieving the effect of hot flashes (see abstract) wherein the method includes detecting one or more physiological inputs including skin conductance (see paragraph 17) and comparing the one or more physiological states of the user to one or more predetermined activation parameters includes determining if the skin conductance exceeds a threshold skin conductance (see paragraph 26, cooling activated when skin conductance is above a threshold, indicating a hot flash is occurring).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Garetz to use skin conductance is a parameter for activation, as taught by McKlarney, because both Garetz and McKlarney teach skin conductance is an indicator of hot flashes (see paragraph 17 of McKlarney and paragraph 11 of Garetz).
Response to Arguments
Applicant’s arguments with respect to claim(s) 10/8/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lerner (US 5956963) disclosing a wrist device for treating hot flashes; Joseph et al. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799